Exhibit 10.1(e)
FORBEARANCE EXTENSION
     This FORBEARANCE EXTENSION (this “Agreement”) is dated and effective as of
December 23, 2009 and is made by and among NEENAH FOUNDRY COMPANY, a Wisconsin
corporation (“Neenah”), the Subsidiaries of Neenah set forth on the signature
pages hereto that are designated as “Borrowers” (each of Neenah and such
Subsidiaries of Neenah may be individually referred to herein as a “Borrower”
and may be collectively referred to herein as “Borrowers”), the entities set
forth on the signature pages hereto that are designated as “Lenders”, and Bank
of America, N.A., as administrative agent for the Lenders (“Agent”).
RECITALS:
     WHEREAS, Agent, Lenders and Borrowers have entered into certain financing
arrangements pursuant to the Amended and Restated Loan and Security Agreement,
dated as of December 29, 2006 among Agent, Borrowers and the Lenders from time
to time party thereto (as amended hereby, and as the same may have heretofore
been or may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”);
     WHEREAS, the parties hereto executed and delivered an Amendment No. 2 to
Amended and Restated Loan and Security Agreement and Forbearance Agreement dated
and effective as of November 10, 2009 (as amended, supplemented or otherwise
modified to date, the “Forbearance Agreement”) with respect to the “Specified
Defaults” (as defined in the Forbearance Agreement), pursuant to which Agent and
Lenders agreed to forbear from exercising their rights as a result of such
Specified Defaults and to provide further Revolving Credit Loans and other
financial accommodations to Borrowers notwithstanding such Specified Defaults
through the expiration of the Forbearance Period (as defined in the Forbearance
Agreement);
     WHEREAS, the Borrowers have requested that Agent and Lenders agree to
extend the terms of the Forbearance Agreement; and
     WHEREAS, Agent and Lenders are willing to agree to accommodate the request
of the Borrowers on the terms and subject to the conditions specified herein;
     NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
SECTION 1. DEFINITIONS
     1.1. Interpretation. All capitalized terms used and not otherwise defined
herein (including the recitals hereto) shall have the respective meanings
assigned thereto in the Loan Agreement unless otherwise defined herein. The term
“Specified Defaults” shall mean the Events of Default specified on the Exhibit A
attached hereto (with such Exhibit A being in substitution and replacement of
the Exhibit A attached to the Forbearance Agreement).

 



--------------------------------------------------------------------------------



 



SECTION 2. ACKNOWLEDGMENTS
     2.1. Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the close of business on December 22, 2009,
(a) Borrowers are indebted to Lenders in respect of the Revolving Credit Loans
(including Swingline Loans) in the principal amount of $52,271,348.09, and
(b) Borrowers are indebted to Lenders in respect of the LC Obligations in the
principal amount of $1,275,000.00. Each Borrower hereby acknowledges, confirms
and agrees that all such Loans and LC Obligations, together with interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
now or hereafter payable by any Borrower to Lenders, are unconditionally owing
by Borrowers to Lenders, without offset, defense or counterclaim of any kind,
nature or description whatsoever.
     2.2. Acknowledgment of Security Interests. Each Borrower hereby
acknowledges, confirms and agrees that Agent has and shall continue to have
valid, enforceable and perfected first-priority liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of
Agent and Lenders, pursuant to the Loan Agreement and the Loan Documents or
otherwise granted to or held by Agent, for the benefit of Agent and Lenders,
subject only to Permitted Liens and the terms of the Secured Bond Intercreditor
Agreement.
     2.3. Binding Effect of Documents. Each Borrower hereby acknowledges,
confirms and agrees that: (a) each of the Loan Agreement and the Loan Documents
to which it is a party has been duly executed and delivered to Agent by such
Borrower, and each is and shall remain in full force and effect as of the date
hereof except as modified pursuant hereto, (b) the agreements and obligations of
such Borrower contained in such documents and in this Agreement constitute the
legal, valid and binding Obligations of such Borrower, enforceable against it in
accordance with their respective terms, and such Borrower has no valid defense
to the enforcement of such Obligations, and (c) Agent and Lenders are and shall
be entitled to the rights, remedies and benefits provided for under the Loan
Agreement and the Loan Documents and applicable law.
     2.4. Acknowledgment of Default. Each Borrower hereby acknowledges and
agrees that the occurrence of the Specified Defaults would entitle Agent and
Lenders to exercise their rights and remedies under the Loan Agreement and the
Loan Documents, applicable law or otherwise. Each Borrower represents and
warrants that as of the date hereof, no Events of Default exist other than those
which would correspond to the Specified Defaults. Each Borrower hereby
acknowledges and agrees that, except as otherwise expressly set forth herein,
with the occurrence of the Specified Defaults (i) Agent and Lenders would have
the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Loan Agreement and the Loan Documents, and (ii)
Lenders would no longer obligated to make any disbursements of Revolving Credit
Loans.
     2.5. Expiration of Forbearance. Upon the expiration or termination of the
Forbearance Period, the agreement of Agent and Lenders to forbear shall
automatically and without further action terminate and be of no force and
effect, it being expressly agreed that the effect of such termination would be
to permit Agent and Lenders to exercise immediately all rights and remedies
under the Loan Agreement and the Loan Documents and applicable law that are
available based on the occurrence of the Specified Defaults, including, but not
limited to, (i) ceasing to make any further Loans or issuing any further Letters
of Credit or LC Guaranties and (ii) accelerating all

 



--------------------------------------------------------------------------------



 



of the Obligations under the Loan Agreement and the Loan Documents; in each case
without any further notice to any Borrower, passage of time or forbearance of
any kind.
     2.6. No Waivers; Reservation of Rights.
          (a) Agent and Lenders have not waived (by the terms of the Forbearance
Agreement or otherwise), are not by this Agreement waiving, and have no
intention of waiving, any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Specified Defaults or otherwise), and Agent and
Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Specified Defaults to the extent expressly set forth in the
Forbearance Agreement) occurring at any time.
          (b) Subject to Section 3.2 of the Forbearance Agreement (solely with
respect to the Specified Defaults), Agent and Lenders reserve the right, in
their discretion, to exercise any or all of their rights and remedies under the
Loan Agreement and the Loan Documents as a result of any other Events of Default
occurring at any time. Agent and Lenders have not waived any of such rights or
remedies, and nothing in this Agreement, and no delay on their part in
exercising any such rights or remedies, shall be construed as a waiver of any
such rights or remedies.
     2.7. Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by any Borrower, or any failure of any
Borrower to comply with the covenants, conditions and agreements contained in
the Forbearance Agreement, this Agreement, the Loan Agreement and the Loan
Documents or in any other agreement, document or instrument at any time executed
and/or delivered by any Borrower with, to or in favor of Agent or any Lenders
shall constitute an Event of Default under the Loan Agreement and the Loan
Documents. In the event any Person, other than Agent or Lenders, shall at any
time exercise for any reason (including, without limitation, by reason of any
Specified Default, any other present or future Event of Default, or otherwise)
any of its rights or remedies against any Borrower or any obligor providing
credit support for any Borrower’s obligations to such other Person, or against
any Borrower’s or such obligor’s properties or assets, such event shall
constitute an Event of Default under the Forbearance Agreement and an Event of
Default under the Loan Agreement.
     2.8. Inventory Appraisals; Existing Reserves. The extension of the
Forbearance Period implemented in this Agreement by amending the definition of
“Forbearance Period” in the Forbearance Agreement pursuant to Section 3.1 below
shall have the effect of extending the provisions of Section 6 of the
Forbearance Agreement that are applicable until the end of the Forbearance
Period through the end of the Forbearance Period as extended by this Agreement;
provided, that effective as of the date hereof and continuing for the remainder
of the Forbearance Period, the net orderly liquidation percentage of each
category and type of Eligible Inventory will be determined by reference to the
New Sector3 Appraisal (as defined in the Forbearance Agreement).

 



--------------------------------------------------------------------------------



 



SECTION 3. MODIFICATIONS TO FORBEARANCE AGREEMENT
     Subject to the conditions set forth herein, the Forbearance Agreement is
amended as follows:
     3.1. Section 1.2 of the Forbearance Agreement is amended by amending and
restating the definition of the term “Forbearance Period” set forth therein in
its entirety as follows:
     (b) “Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) January 15, 2010; (ii) the
occurrence or existence of any Event of Default other than the Specified
Defaults; or (iii) the occurrence of any Termination Event.
     3.2. Section 5.1(a) of the Forbearance Agreement is amended and restated in
its entirety as follows:
     (a) Borrowers shall, from and after December 23, 2009, continue to use
their commercially reasonable efforts to pursue a restructuring of the Secured
Bonds and Subordinated Bonds on terms and conditions acceptable to Borrowers and
the Lenders that would occur no later than January 30, 2010. In furtherance of
the foregoing, Borrowers shall diligently pursue in good faith the negotiation
and completion of a term sheet and lock-up agreement in respect of a
restructuring of the Secured Bonds and Subordinated Bonds, each reasonably
satisfactory to Lenders in form and content, no later than January 15, 2010. In
addition, Borrowers shall pursue preparation of documentation regarding the
potential restructuring of the Secured Bonds and Subordinated Bonds, and shall
provide the Lenders with weekly oral updates of the progress in respect of such
restructuring of the Secured Bonds and Subordinated Bonds.
     3.3. Section 5.1(d) of the Forbearance Agreement is amended and restated in
its entirety as follows:
     (d) Borrowers shall not permit EBITDA (as calculated in accordance with
Exhibit 8.3 of the Loan Agreement) for each period set forth below to be less
than the applicable amount set forth below for such period:

          Period   EBITDA
The one-month period ending December 31, 2009
    ($2,000,000 )

     3.4. Except as modified pursuant to this Section 3, no other changes or
modifications to the Forbearance Agreement are intended or implied and in all
other respects the Forbearance Agreement is hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof.

 



--------------------------------------------------------------------------------



 



SECTION 4. BOND PAYMENTS
     For the avoidance of doubt, it is agreed and understood that no cash
payments in respect of the Secured Bonds or the Subordinated Bonds shall be made
by Borrowers at any time during the Forbearance Period.
SECTION 5. FORBEARANCE EXTENSION FEE.
     Borrowers agree to pay to the Agent, for the ratable benefit of the Lenders
in accordance with their respective Revolving Loan Percentages as of the date
hereof, a forbearance extension fee in the aggregate amount of $50,000 (the
“Forbearance Extension Fee”). The Forbearance Extension Fee shall be due and
payable, fully earned and non-refundable as of the date of this Agreement.
SECTION 6. REPRESENTATIONS AND WARRANTIES
     Each Borrower hereby represents, warrants and covenants as follows:
     6.1. Representations in the Loan Agreement and the Loan Documents. Each of
the representations and warranties made by or on behalf of each Borrower to
Agent or any Lender in the Loan Agreement, the Forbearance Agreement or any of
the Loan Documents was true and correct when made, and is, except for the
Specified Defaults, true and correct on and as of the date of this Agreement
with the same full force and effect as if each of such representations and
warranties had been made by each Borrower on the date hereof and in this
Agreement.
     6.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by each Borrower, is enforceable in
accordance with its terms and is in full force and effect.
     6.3. No Conflict. The execution, delivery and performance of this Agreement
by each Borrower will not violate any requirement of law or contractual
obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues.
SECTION 7. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
     The effectiveness of the terms and provisions of Section 3 of this
Agreement shall be subject to the receipt by Agent of each of the following, in
form and substance satisfactory to Agent and Lenders:
          (a) an original of this Agreement, duly authorized, executed and
delivered by each Borrower; and
          (b) an original of the Consent and Reaffirmation attached as Exhibit B
hereto, duly authorized, executed and delivered by each Guarantor.

 



--------------------------------------------------------------------------------



 



SECTION 8. MISCELLANEOUS
     8.1. Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement and the Loan Documents (including
the Forbearance Agreement) are intended or implied and in all other respects the
Loan Agreement and the other Loan Documents (including the Forbearance
Agreement) are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement, the Loan Agreement and the other Loan
Documents (including the Forbearance Agreement), the terms of this Agreement
shall control. The Loan Agreement, the Forbearance Agreement and this Agreement
shall be read and construed as one agreement.
     8.2. Costs and Expenses. Each Borrower absolutely and unconditionally
agrees to pay to Agent, within 15 days of demand by Agent at any time, whether
or not all or any of the transactions contemplated by this Agreement are
consummated: all fees and disbursements of any counsel to Agent or any Lender in
connection with the preparation, negotiation, execution or delivery of this
Agreement and any agreements contemplated hereby and expenses which shall at any
time be incurred or sustained by Agent, any Lender, or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements contemplated hereby. Each Borrower hereby agrees
that Borrowers’ joint and several obligation under Section 2.8 of the Loan
Agreement for the reimbursement of out-of-pocket expenses of Agent or any Lender
in connection with any attempt to enforce rights of Agent or any Lender under
the Loan Agreement or any of the other Loan Documents shall include the
obligation to reimburse Agent and Lenders for collection fees, costs and
expenses arising after entry of any judgment in respect of the amounts due to
Lenders.
     8.3. Further Assurances. At Borrowers’ expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.
     8.4. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
     8.5. Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of each Borrower made in
this Agreement or any other document furnished in connection with this Agreement
shall survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, shall
affect the representations and warranties or the right of Agent and Lenders to
rely upon them.
     8.6. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor
executing a Consent and Reaffirmation attached hereto, on behalf of itself and
its successors and assigns, and its present and former

 



--------------------------------------------------------------------------------



 



members, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives and
other representatives (each Borrower, each Guarantor and all such other Persons
being hereinafter referred to collectively as the “Releasing Parties” and
individually as a “Releasing Party”, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent, each Lender, and
each of their respective successors and assigns, and their respective present
and former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives and
other representatives (Agent, Lenders and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits, damages
and any and all other claims, counterclaims, defenses, rights of set-off,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every kind and nature, known or unknown, suspected or unsuspected,
at law or in equity, which any Borrower or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, any of the Loan Documents or any of the transactions
hereunder or thereunder.
          (b) Each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense to any Claim and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
          (c) Each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
     8.7. Covenant Not to Sue. Each of the Releasing Parties hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 8.6 above. If any
Releasing Party violates the foregoing covenant, each Borrower, for itself and
its successors and assigns, and its present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.
     8.8. Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.
     8.9. Reviewed by Attorneys. Each Borrower and each Guarantor represents and
warrants to Agent and Lenders that it (a) understands fully the terms of this
Agreement and the consequences of the execution and delivery of this Agreement,
(b) has been afforded an

 



--------------------------------------------------------------------------------



 



opportunity to discuss this Agreement with, and have this Agreement reviewed by,
such attorneys and other persons as such Borrower or such Guarantor may wish,
and (c) has entered into this Agreement and executed and delivered all documents
in connection herewith of its own free will and accord and without threat,
duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.
     8.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by
a court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration shall be revived and continue as if such
payment, interest or other consideration had not been received by Agent or such
Lender, and the Borrowers shall be liable to, and shall indemnify, defend and
hold Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section 8.10 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.
     8.11. Relationship. Each Borrower agrees that the relationship between
Agent and such Borrower and between each Lender and Borrower is that of creditor
and debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between Agent and
any Borrower or between any Lender and any Borrower. Each Borrower acknowledges
that Agent and each Lender have acted at all times only as a creditor to such
Borrower within the normal and usual scope of the activities normally undertaken
by a creditor and in no event has Agent or any Lender attempted to exercise any
control over such Borrower or its business or affairs.
     8.12. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THIS
AGREEMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT OR THE
LOAN AGREEMENT OR THE LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE LOAN AGREEMENT OR ANY OF THE LOAN DOCUMENTS; PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN

 



--------------------------------------------------------------------------------



 



ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN POSTED.
     8.13. Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
     8.14. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day
and year first above written.

            BORROWERS:

NEENAH FOUNDRY COMPANY
DEETER FOUNDRY, INC.
MERCER FORGE CORPORATION
DALTON CORPORATION
DALTON CORPORATION, STRYKER MACHINING FACILITY CO.
DALTON CORPORATION, WARSAW MANUFACTURING FACILITY
ADVANCED CAST PRODUCTS, INC.
GREGG INDUSTRIES, INC.
A&M SPECIALTIES, INC.
NEENAH TRANSPORT, INC.
DALTON CORPORATION, KENDALLVILLE MANUFACTURING FACILITY
MORGAN’S WELDING, INC.
      Each By   /s/ Robert E. Ostendorf, Jr.         Name   Robert E. Ostendorf,
Jr.         Title   President and Chief Executive Officer   

Signature Page to Forbearance Extension

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Agent and as a Lender
      By   /s/ Thomas Brennan         Its   Senior Vice President        GENERAL
ELECTRIC CAPITAL CORPORATION, as a Lender
      By   /s/ Tom Beck         Its   SVP        WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), as Syndication Agent and as a Lender
      By   /s/ Matthew Harbour         Its   Vice President           

Signature Page to Forbearance Extension

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
to
FORBEARANCE EXTENSION

  1.   A failure by Borrowers to achieve a Fixed Charge Coverage Ratio for the
twelve (12) month periods ending on September 30, 2009 and December 31, 2009 of
at least 1.0 to 1.0, in violation of Section 8.3 of the Loan Agreement, which
would result in an Event of Default under Section 10.1.3 of the Loan Agreement.
    2.   A failure by Borrowers to timely deliver financial statements and a
compliance certificate for the fiscal month ended September 30, 2009 in
violation of Section 8.1.3(ii) of the Loan Agreement, which would result in an
Event of Default under Section 10.1.3 of the Loan Agreement.     3.   A failure
by Borrowers to timely deliver Projections for the fiscal year ending
September 30, 2010 in violation of Section 8.1.7 of the Loan Agreement, which
would result in an Event of Default under Section 10.1.4 of the Loan Agreement.
    4.   A qualification with respect to the Borrowers’ ability to continue as a
going concern contained in the audited financial statements for the fiscal year
ended September 30, 2009.     5.   A failure by Borrowers to maintain achieve
EBITDA (as calculated in accordance with Exhibit 8.3 of the Loan Agreement) of
at least $0 for the one-month period ending November 30, 2009.     6.   A
failure by Borrowers to timely deliver audited financial statements and a
compliance certificate for the fiscal month ended September 30, 2009 in
violation of Section 8.1.3(i) of the Loan Agreement, which would result in an
Event of Default under Section 10.1.4 of the Loan Agreement.

Exhibit A to Forbearance Extension

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
FORBEARANCE EXTENSION
CONSENT AND REAFFIRMATION
          Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges
receipt of a copy of the foregoing Forbearance Extension (the “Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in that certain Amended and Restated Loan and Security
Agreement dated as of December 29, 2006 (as amended, supplemented, extended,
renewed, restated or otherwise modified from time to time) among Agent,
Borrowers and the Lenders from time to time party thereto); (ii) consents to
Borrowers’ execution and delivery of the Agreement; (iii) agrees to be bound by
the Agreement, including Section 8.6 and Section 8.7 of the Agreement; (iv)
affirms that nothing contained in the Agreement, except as specifically stated
therein, shall modify in any respect whatsoever any Loan Document to which it is
a party; and (v) reaffirms its obligations under (a) the Guaranty Agreements and
(b) each of the other Loan Documents to which it is a party (as modified by the
Agreement, collectively, the “Reaffirmed Loan Documents”) and confirms that such
obligations are unconditional and not subject to any defense, setoff,
counterclaim or other adverse claim. Although each Guarantor has been informed
of the matters set forth herein and has acknowledged and agreed to same, each
Guarantor understands that neither Agent nor any Lender has any obligation to
inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.
          The undersigned further agree that after giving effect to the
Agreement, each Reaffirmed Loan Document shall remain in full force and effect.

            CAST ALLOYS, INC.
DALTON CORPORATION, ASHLAND MANUFACTURING FACILITY
BELCHER CORPORATION
PEERLESS CORPORATION
NFC CASTINGS, INC.
      Each By           Name           Its        

Exhibit A to Forbearance Extension

 